DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 29, 2020 has been entered. Claims 1-5 and 7-9 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Gozani et al. (US 2015/0148865 A1) (hereinafter – Gozani) in view of Katims (US 5806522) (hereinafter – Katims).

Regarding claim 1, Gozani discloses An apparatus for testing perception, comprising (Abstract):
a stimulation controller configured to control a stimulation application member that applies electrical stimulation to a subject (FIG. 1 and para. [0068], “Looking again at FIG. 1, stimulator 105 includes a push button 106 for control of electrical stimulation, and LEDs 108 for indicating stimulation status and providing other feedback to the patient.” See also claim 1);
a notification section configured to notify the subject of an application of the electrical stimulation (FIG. 1 and para. [0068], “LEDs 108” See also claims 47 and 48); and
Gozani fails to disclose a mode switching section configured to switch between a stimulation learning mode in which the application of the electrical stimulation is notified by the notification section ,
and a perception test mode in which the application of the electrical stimulation is performed without performing a notification by the notification section.
However, in the same field of endeavor, Katims teaches a mode switching section configured to switch between a stimulation learning mode in which the application of the electrical stimulation is notified by the notification section (col. 15-17, "intensity alignment procedure". In which it is indicated when stimulation is applied.),
and a perception test mode in which the application of the electrical stimulation is performed without performing a notification by the notification section (col. 15-17, “Double Blinded Automated CPT Determinations” these are test modes where no notifications are performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Gozani to include a mode switch as taught by Katims in order to approximate the threshold intensity and then test the subject more accurately and automatically (col. 15-17, “approximate the threshold intensity for the subject.”, “The ability to automate the intensity alignment procedure represents in the present apparatus represents a significant improvement over the prior art devices.” And “Neither the subject nor the technician knows which test is the actual true test.”).
Regarding claim 2, Gozani and Katims teach The apparatus according to claim 1, Gozani further discloses wherein the notification section comprises at least one of a visual notification section, an audible notification section, and a tactile notification section (FIG. 1 and para. [0068], “LEDs 108”).
Regarding claim 4, Gozani and Katims teach The apparatus according to claim 1, Gozani further discloses further comprising an operating section which is to be operated by the subject in response to perception of the electrical stimulation (Para. [0069], “the user interface elements (e.g., push button 106 and LEDs 108)” and para. [0091], “In the preferred embodiment, the patient may further refine the stimulation intensity by increasing or decreasing the stimulation intensity using push button 106.”).
Regarding claim 5, Gozani and Katims teach The apparatus according to claim 4, Gozani fails to disclose wherein the apparatus is configured so that, when an operation corresponding to an application of the electrical stimulation is not performed by the operating section, an intensity of electrical stimulation which is to be next applied is raised with reference to an output intensity of the electrical stimulation.
However, in the same field of endeavor, Katims teaches wherein the apparatus is configured so that, when an operation corresponding to an application of the electrical stimulation is not performed by the operating section, an intensity of electrical stimulation which is to be next applied is raised with reference to an output intensity of the electrical stimulation (col. 15-17, "intensity alignment procedure". Stimulation is turned off while intensity is changed and then stimulation is turned on again.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Gozani to include an intensity change as taught by Katims in order to approximate the threshold intensity and then test the subject more accurately and automatically (col. 15-17, “approximate the threshold intensity for the subject.”, “The ability to automate the intensity alignment procedure represents in the present apparatus represents a significant improvement over the prior art devices.”).

Regarding claim 7, Gozani and Katims teach The apparatus according to claim 1, Gozani further discloses wherein the perception test mode is set in accordance with at least setting of the stimulation controller in the stimulation learning mode (Para. [0080], “The present invention discloses a method for automatically setting the stimulation intensity to a therapeutic level, a procedure which is sometimes hereinafter referred to as "configuration".” Configuration mode and test mode can be controlled.).
Regarding claim 8, Gozani discloses A method for testing perception, comprising (Abstract):
notifying of an application of electrical stimulation to a subject (FIG. 1 and para. [0068], “LEDs 108” See also claims 47 and 48);
applying the electrical stimulation for learning a perception test (FIG. 1 and para. [0068], “Looking again at FIG. 1, stimulator 105 includes a push button 106 for control of electrical stimulation, and LEDs 108 for indicating stimulation status and providing other feedback to the patient.” See also claim 1); and
Gozani fails to disclose switching between a stimulation learning mode in which the subject is notified of the application of the electrical stimulation,
and a perception test mode in which the applying of the electrical stimulation is performed without the notifying.
However, in the same field of endeavor, Katims teaches switching between a stimulation learning mode in which the subject is notified of the application of the electrical stimulation (col. 15-17, "intensity alignment procedure". In which it is indicated when stimulation is applied.),
and a perception test mode in which the applying of the electrical stimulation is performed without the notifying (col. 15-17, “Double Blinded Automated CPT Determinations” these are test modes where no notifications are performed.).

Regarding claim 9, Gozani discloses An apparatus for testing perception, comprising (Abstract):
a stimulation controller configured to control a stimulation application member that applies electrical stimulation to a subject (FIG. 1 and para. [0068], “Looking again at FIG. 1, stimulator 105 includes a push button 106 for control of electrical stimulation, and LEDs 108 for indicating stimulation status and providing other feedback to the patient.” See also claim 1);
an operating section which is to be operated by the subject in response to perception of the electrical stimulation (Para. [0069], “the user interface elements (e.g., push button 106 and LEDs 108)” and para. [0091], “In the preferred embodiment, the patient may further refine the stimulation intensity by increasing or decreasing the stimulation intensity using push button 106.”);
and a notification section configured to notify the subject of an application of the electrical stimulation (FIG. 1 and para. [0068], “LEDs 108” See also claims 47 and 48),
Gozani fails to disclose wherein the apparatus is configured so that, when an operation corresponding to an    application of the electrical stimulation is not performed by the operating section, an intensity of electrical stimulation which is to be next applied is raised with reference to an output intensity of the electrical stimulation.
However, in the same field of endeavor, Katims teaches wherein the apparatus is configured so that, when an operation corresponding to an application of the electrical stimulation is not performed by the operating section, an intensity of electrical stimulation which is to be next applied is raised with reference to an output intensity of the electrical stimulation (col. 15-17, "intensity alignment procedure". Stimulation is turned off while intensity is changed and then stimulation is turned on again.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Gozani to include an intensity change as taught by Katims in order to approximate the threshold intensity and then test the subject more accurately and automatically (col. 15-17, “approximate the threshold intensity for the subject.”, “The ability to automate the intensity alignment procedure represents in the present apparatus represents a significant improvement over the prior art devices.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gozani et al. (US 2015/0148865 A1) (hereinafter – Gozani) in view of Katims (US 5806522) (hereinafter – Katims) in further view of Tucket et al. (US 5381805) (hereinafter – Tucket).

Regarding claim 3, Gozani and Katims teach The apparatus according to claim 1, Gozani fails to disclose wherein a time interval between a timing when notification by the notification section is performed and a timing when the electrical stimulation is applied is changeable.
However, in the same field of endeavor, Tucket teaches wherein a time interval between a timing when notification by the notification section is performed and a timing when the electrical stimulation is applied is changeable (Col. 16 Lines. 12-42 “In the present embodiment, the computer code is designed so that the time between stimuli is randomized, thus preventing the patient from guessing the timing of the stimulus presentation.”).
.

Response to Arguments
Applicant’s arguments with respect to claims 1- have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791